DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending.
Drawings
The drawings filed on April 1, 2021 are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 1, 2021 was filed before First Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  search result obtained from the document database by searching for the input keyword. The limitation of 4, 12-13 of extract(ing), from the document database, a non-matched document information group  that is a document information group other than a search result obtained by searching for the input keyword depends on a search result in order to determine the non-matched document information group. The claim does not positively recite a search result. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claim(s) 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0077037 issued to Jun Wu et al. (“Wu”) and US 6,944.344 issued to Taro Imagawa et al. (“Imagawa”).

As per claim 1, Wu teaches A document search device comprising:
a processor (Wu: Figure 1); and
select a similar keyword in accordance with a degree of similarity to the input keyword from a group of wildcard strings generated from the input keyword  search for the similar keyword in the document database (Wu: [0047] In some implementations, a suggested second query is generated by replacing one or more terms in the first query with one or more different terms. For example, the system can replace a term in the first query with another term according to a similarity measure between the two terms. The system can identify candidate replacement terms from words in the snippets or words in the resources (e.g., within 30 words of the first query terms in the resources). Once a candidate replacement term is identified, the system can determine the similarity measure between the two terms using, for example, a semantic word clustering database (e.g., a lexical database of words grouped into sets of cognitive synonyms, where each set is a distinct concept).; and
 output a search result obtained by searching for the input keyword in the document database and a search result obtained by searching for the similar keyword in the document database (Wu: [0039] In some scenarios, the second set of search results for the second query includes one or more search results from the first set of search results for the first query. In some implementations, when the web browser submits the second query, the search engine 1030 generates new search results that match both the first query and the second query.).
	Wu does not explicitly teach:
 memory storing program instructions that cause the processor to  search for an input keyword in a document database  in which document information including text data is stored, the text data being extracted by using a character recognition process from document image data generated by imaging a paper document.
	Imagawa does teach:
 memory storing program instructions that cause the processor to  search for an input keyword in a document database  in which document information including text data is stored, the text data being extracted by using a character recognition process from document image data generated by imaging a paper document (Imagawa: Figure 1, column, 6, lines 45-52, as the user inputs a keyword via a terminal to instruct the start of the document search processing, the document search program stored on the HDD 170 is loaded on the work memory. The document search processing is performed by the CPU 110) and (Imagawa: Figure 1, column, 6, lines 65, bridging to, column 7, line1, as an original document has character string , an original document for example  is a document in the form of paper including a character string printed thereon, column 6, lines 25-35, as image input device reads the original document and generated image data of the original document. The document image data is stored on the HDD. The character recognition processing is performed , the result of the characteristic recognition processing is stored on the HDD as a characteristic recognition result, column 6, lines 41-44, as document image data 130, character recognition result 140 and index table 190 is stored on the HDD 170 are included in the document data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Wu system of suggesting alternative queries using a first query  by utilizing the  process of generating text data extracted by character recognition of a document image generated from a paper document of  Imagawa to provide the capability of searching various types of documents and outputting query results. One would have been motivated to make this modification because this would provide answers relevant to a user query.
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday 8am-4:00pm,T,TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        December 8, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167